Case 0:21-mj-06067-LSS Document 9 Entered on FLSD Docket 02/18/2021 Page 1 of 14




                                UN ITED STA TES DISTRICT CO URT
                                SOUTHERN DISTIUCT OF FLORIDA
                                   CASE N D.21-M J-6067-SNO W

     UN ITED STATES OF AM ERICA ,
                                                                         FILED BY                 D.C.

     LO UIS CHARLES Y OUNG LO VE,                                              FE2 18 2221
                                                                                ANGELA E.NOBLE
                                                                               GLERKU S.DISI CX
                          Defendant.                                          s.o.oFFl.
                                                                                      k.-n:nuo.

                                        DEI'
                                           ENTION ORDER

           THIS M ATTER cam ebefore theCourtupon the Governm cnt'sore tenus m otionto detain

    the Defendant Louis Charles Younglove, prior to trial and until the conclusion thereof

    (isGovernment's M otion''),and the Det
                                         fendant's M otion to Set Bond in Opposition to the
    Government'sMotionforPretrialDetention(DE 6)(ddDefendant'sMotion'). On February l7,
    2021, lconducted a hearing wherein lrec1I
                                            eived evidence and heard argum entsofcounsel. H aving

    considered that evidence and those argum ents, as w ellas the statutory factors in 18 U .S.
                                                                                              C.j
    3l42(g),IherebyGRANT theGovernment'sM otion,DENY theDefendant'sM otion, and order
    DefendantLouisCharlesYounglove detained priorto trial,forthe reasonsstated on the record at

    the hearing and as further discussed below in accordance w ith the provisions of 18 U .S.
                                                                                            C.j
    3l42(i).
    A.     INTRO DUCTION

           The Defendantischarged by Crim inalComplaintwith possession with intentto distribute

    variouscontrolled substances,in violatipn ofTitle 21, Uni
                                                            ted StatesCode,Section 84l(a)(1)and
    (b)(1)(A).TheUnited Statessoughtdetçntionon thebasesofrisk ofnon-appearanceand danger
    to the com m unity. On February l7,2021,lheld a hearing to determ ine w hetherany condition or

                                                  1
Case 0:21-mj-06067-LSS Document 9 Entered on FLSD Docket 02/18/2021 Page 2 of 14




     com bination ofconditions ofrelease willreasonably assure the appearance ofthe Defendantas

     required and the safety ofany person and the com m unity. 18U.S.
                                                                    C.j3142(9.Inordertodetain
     a defendantpending trial,the Governmentmustestablish by preponderance ofthe evidence that

     nocondition orcombination ofconditionswillreasonably assuretheDefendant'sappearance as

     required. Unitedstates v.M edina, 775F.2d1398,1402(11thCir.l985).TheGovernmentmust

    establish by clear and convincing evidence thatno condition or com bination of conditions will

    reasonably assure the safety ofany individualorthe safety ofthe community. 18 U.S.C.j

    3142(9(2). Based upon the evidence presented,specifically the allegations in the Criminal
    Complaint, which went essentially unchallenged, 1 find probable cause that the Defendant

    com m itted an offense for which a maximum term of imprisonm ent of ten years or m ore is

    prescribed intheControlled SubstancesAct(2lU.S.C.j801e/seq j.Thisfindinggivesriseto a
                                                                      .



    rebuttable presum ption thatno condition orcom bination ofconditions ofrelease willreasonably

    assurethe appearance oftheD efendantasrequired and the safety ofthe com m unity. 18 U.S.C.j

    3l42(e)(3)(A).Assuming,arguendosthatadefendantcomesfonvardwithsufficientevidenceto
    rebutthe statutory presum ption,the presumption Sçrem ains in the case as an evidentiary finding

    militating against rtlease,to be weighged) along with other tvidence.'' United States v       .



    Quartermaine,913F.2d910,916(11thCir.1990);Unitedstatesv.King,849F.2d425,488(11th
    Cir.1988).Despitethepresumption,however,theburdenofpersuasion isuponthtGovtrnment
    toestablishby clearandconvincing evidencethatthedefendantposesadangertothecommunity,

    18U.S.C.j3142(9,and/ortoestablishbyapreponderanceoftheevidencethatheposesariskof
    tlight.Quartermaine,913F.2dat9l7.lndeterminingwhethertheGovernmenthasmetitsburden
    by the requisite standard ofproof,thisCourtm usttake into accountthe factorsenumerattd in l8

    U.S.C.j3l42(g).
Case 0:21-mj-06067-LSS Document 9 Entered on FLSD Docket 02/18/2021 Page 3 of 14




     B.     FIN DINGS O F FACT

           The evidence adduccd at the pretrial detention hearing consisted of the information

     containtdinthcPretrialServicesRtport,thtCriminalComplaint(DE l),testimonyofHomeland
     Security lnvestigations Special Agent (SA) Justin Kalarchian, Government's Exhibits B-E,
     testimony from the Defendant'sdaughter,Am andaYounglovt, and aprofftrfrom defensecounsel

     oftestimony by the Defendant's ex-w ife,M onica Pereyra. ladditionallytakejudicialnoti
                                                                                          ceof
     records from case num ber 08-cr-80050-H URLEY,specifically DE 158. Iconsidered alIofthis

    evidence in making m y findings.

               Governm ent's Complaint

           TheGovernmentprofferedthefactscontained inCriminalComplaint(DE 1),aswellas
    som e additional facts, as detailed below.        Kalarchian adopted this proffer as his direct

    testimony,which w entunchallenged on cross-exam ination.

           Beginning in and around M ay 2020, law enforcem ent received inform ation thal the

    Defendant was actively selling narcotics in Brow ard County, including from his restaurant

    business,dschi--l-ow n,''in Pom pano Beach,Florida. Between in and around M ay 2020, through

    February2021,in aseriesofundercoverbuys,aConfidentialHuman Source((<CHS'')ptlrchased
    narcotics from the Defendant. Additionally, during this tim e, law enforcement conducted

    surveillance and traffic stopson individualsthatpurchased narcotics from the Defendant.

           On orabout Ftbruary 4,2021,surveillance w as conducted on the Defendant's residence
    located on 51st Street in Oakland Park, Florida (i
                                                     itheResidence'').TheDefendantwasobserved
    entering his vehicle,identified as a white Toyota Tundra with Florida Tag 'SPGTW OI''(the
    ûivehicle''),carrying a large black duftle bag.TheDefendantdeparted theResidence,while law
    enforcem entmaintained surveillance.

                                                  3
Case 0:21-mj-06067-LSS Document 9 Entered on FLSD Docket 02/18/2021 Page 4 of 14




            Shortly thereafter,law enforcem entconducted a traffic stop on the Defendant's Vehicle.

     lnitially,w hen the unmarked law enforcem ent vehicles activated their em ergency Iights, the

    Defendant attem pted a m aneuver thatthe Governm ent interpreted as an attem ptto tlee. The

    Defendant'sVehicleultim ately struck one ofthe law enforcem entvehiclesand cam eto astop. As

    elicitedoncross-exam ination,oncelaw enforcementhadeffectuatedthetrafficstop,the Defendant

    wasthereaftercooperative.A police narcoticscaninewaspresenton sceneatthetim eofthetraffic

    stop.The canine alerted to the presence ofnarcoticsinside the V ehicle. A search ofthe Vehicle,

    and the black duftle bag,revealed, am ong otherthings,the follow ing:

               a. Approxim ately l62 gram s of cocaine, individually pre-packaged into 109 sm all

                  baggies;

               b. Approxim ately 15 gram s of fentanyl, individually pre-packaged into 37 sm all

                  baggies;

               c. Approxim ately 44 gram sofM DM A;

               d. Approxim ately 7 gram sofOxycodonepills;

               e. Approximately l22 gram sofHydrocodone pills;
                  Approximattly 450 X anax pills,verified by Poison Control;and

               g. Approximately $18,474.00 in United States currency,wrapped in ççquick count
                  bundles''and in variousdenominations,consistentwith the packaging ofproceeds

                  derived from narcoticstrafficking.

    Each oftheabove substancesw erecontsrm ed by way ofa field-testand/orw ere verified by Poison

    Control.

          Post-M iranda,the Defendantadm itted thathe had additionalcocaine and Qfstuff'located

    in his bedroom closetathisResidence. Law enforcem entobtained a state starch w arrantforthe
Case 0:21-mj-06067-LSS Document 9 Entered on FLSD Docket 02/18/2021 Page 5 of 14




     Defendant's Residence,which wasexecuted on oraboutFebruary 4, 2021.The search revealed

    the follow ing in tht Deftndant'sbedroom :

                   Several docum ents w ith the Defendant's nam e, including his Florida Driver

                  License card and several pieces of m ail addressed to the D efendant at this

                  Residence;

                  A pproximately 768 gram sofcocaine;

                  A pproxim ately 69 gram sofheroin;

                  Approxim ately 319 gram sofXanax pills;

               e. Approxim ately 8 gram sofM DM A ;

                  Approximattly $487,609.00 in United Statescurrency,which wasin quick count
                  bundlesand in various denom inations, consistentw ith the packaging ofproceeds

                  derived from narcoticstrafficking;and

              g. Smalland m edium sized plastic bags,and digitalscales, consistentw ith those used

                  fordrug packaging and distribution.

    Each oftheabove substanceswcreconfirm ed by way ofa field-testand/orw ere verified by Poison

    Control. On cross-exam ination, SA Kalarchian conceded that no fircarm s, weapons, or

    am m unition were found in the Vehicle orResidence.

           2. PretrialServicesReport

           AccordingtothePrdrialStrvicesReport(PTS),theDtfendantis57 yearsold,isanative
    oflllinois,andhaslivedinSouthFloridaforthemajorityofhisIife.Heresideswithhis22-year-
    oId son,Adam l, in a residence owned by anotherofhissons,Anthony. He haseightchildren,all



    1The Governm entnoted thatAdam Younglovehasa pending state case forpossession offentanyl
    found on hisperson during the incidentsdescribed above.
                                                  5
Case 0:21-mj-06067-LSS Document 9 Entered on FLSD Docket 02/18/2021 Page 6 of 14




     ofwhom live in South Florida,as does his ex-w ife,M s. Pereyra. He hasw orked at a series of

     restaurantssince2012,mostrecently Chi--rown.z He reportsapproximately $7,200 in monthly
     incom e. H e does notown a passport,and defense counselproffered thatthe Defendanthad not

     leftthe stateofFlorida in the last40 years.

            The Defcndant reported that approximately a month ago, he suffered a pulm onary

    em bolism ,resulting in hospitalization for ont week and prescriptions for blood-thinning and

    cholesterol-lowering m edication. The Defendant's M otion asserted that the D efendant is not

    receiving some ofhisprescribed m edication3while in Brow ard County Jailandthatdoctorswithin

    the Broward County Jailwere notsure w hatm edication to prescribe forthe D efendant. Atthe

    hearing,defense counselasserted thatBroward County Jaildoctors had exam ined the Defendant

    and would notprescribe any othermedication forthe Defendant.

           The PTS Reportalso noted that the Defendant has a history of drug use, specifically

    marijuanaandcocaine,datingbacktohistecnageyears.ThePTSReportfurthernotesthat,while
    the Defendantcom pleted theCom passH ealth System ssubstance abuseprogram in 2017 whileon

    supervised release,he tested positive forcocaine use severaltim esduring hissupervision between

    20l2 and 2019.

           Finally,the PTS Reportdetailsthe Defendant'scriminalhistory. M ostpertinenthere(in
    addition to severalolderconvictions),the Defendanthasstate convictionsformanufacturing
    mari
       juana(1997),possessionofcocaineandpossession/purchase/sell/delivermarijuana(2004),



    2 W hile the PTS Reportindicates thatthe Defendantow nsChi-rrown, defense counselclarified
    thathe is notthe ow ner. Nevertheless,the Governm entasserted thatChi-l-own is, essentially,a
    businessrun bythe Defendant'sfam ily and thatthe Defendanthassom em anagerialresponsibility.
    3 Defense counselclarified thatthe D efendanthas been prescribed a blood- thinning m edication
    from doctors within the Broward County Jailbut not other m edication m eant to address his
    em bolism .
                                                   6
Case 0:21-mj-06067-LSS Document 9 Entered on FLSD Docket 02/18/2021 Page 7 of 14




     andtraffickingincocaine(2004),aswellafederalconvictionformanufactureofmari
                                                                              juana(2008)           .


     The federalconviction,in case num ber08-cr-80050-HU RLEY , led to a sentence of l20 m onths'

     imprisonment,reduced to 60 m onthsunderFed. R.Crim .P.35,and a term ofsupervised release.

    The Defendantviolated his term of federalsupervised release tw ice, in 2014 and in 2016.4 ln

    2014,the violations included com m itting battery againstM s. Pereyra(therei
                                                                               nidentifiedasMonica
    Garcia)and another individual,and refusing to submitto drug testing (including deceptive
    behaviortowardshisU.S.ProbationOfficer).SeeReportandRecommcndation, United States v.
    Younglove,No.08-cr-80050(S.D.Fla.June23,2014),DE 158(adoptedbyDE 159) Notably,      .



    afteran evidentiary hearing, M agistrate Judge M atthewm an found thatthe Defendantdtengaged in

    abusive behavior toward a United States Probation O fficer.'' 1d. That finding was based on

    testimony from one probation officerthatthe Defendant'sbehaviorm ade her'ûsom ew hatfearful''

    and thatshew ould have been m ore fearfulbut-forthepresence ofherarm ed colleague. The 2016

    supervised release violationswere based on continued drug use and unsuccessfuldischarge from

    aresidentialre-entry centerbecause ofsuch continued druguse. See Reportand Recom m endation,

    UnitedStatesv.Younglove,No.08-cr-80050(S.D.Fla.Sept.30,2016),DE 181(adoptedbyDE
    182).
               Defendant'sFam ily

            Defense counselproffered testim ony from theD efendant'sdaughter, A m anda,and hisex-

    wife,M onica Pereyra. The proffer reaffirm ed the Defendant's tim e living in the com m unity

    withoutany traveloutsideofFlorida,thathe had neverm issed acourtdate, and thatthe Defendant

    had no intention to tlee. M s.Pereyra, who also works at Chi-Tow n, w ould ensure that the



    4 The Defendant's 2004 state cocaine trafficking conviction caused a violation of the term of
    probation im posed on hisother2004 state conviction.
                                                 7
Case 0:21-mj-06067-LSS Document 9 Entered on FLSD Docket 02/18/2021 Page 8 of 14




     Deftndantwould notwork atChi--rown w hile on release ifso ordered by the Court, and both M s.

     Pereyra and M s.Younglove would w atch overthe D efendantto ensure hiscom pliance w ith any

     conditionsofbond.Oncross-exam ination,M s.YounglovetestifiedthatshelivesinDelrayBeach

    w ith a room m ate and worksata hotel. She typically seesherfatheratthe Chi-Town restaurant,

    nothisResidence. She re-asserted thatshecould iicheck in''on him to m ake surehe iscom plying

    with hisbond and thatthey have a close relationship.

            STA TEM EN T OF REASON S FOR DETEN TION

           Title18,UnitedStatesCode,Section3142(g)requirestheCourttoconsiderthenatureand
    circum stances ofthc offtnse,the weight ofthe evidence againstthe Defendant, the history and

    characteristicsofthe Defendant,and thenatureand seriousnessofany dangerto a person orto the

    com munity caused by the D efendant's release. After considering those factors in detail as

    described below,and based upon the above findingsoffact, the Courtspecifically findsby clear

    and convincing evidencethatno condition orcom bination ofconditionsofrelease willreasonably

    assurethesafety ofthecommunity. 18 U.S.C.j3142(e).
           1. Thenature and circumstancesofthe offensecharaed.

           The alleged offense is very serious based on the w ide array of drugs the Defendant is

    alleged to have possessed,both in the duffelbag in his Vehicle and, in greater quantities,athis

    Rtsidenct. W hile defense counselaccurately argutd thatthere isno evidence ofthe presence or

    use offirearms,the distribution ofthese controlled substancesneverthelessconstitutesa dangerto

    the comm unity. A sthe Governm entargued,the presence offentanyl, a few m illigram sofwhich

    can cause a fataloverdose,is particularly troubling. Othertroubling circum stances include the

    Defendant'sapparent(though,perhaps,short-lived)attempttofleewhenlaw enforcementinitiated
    thetraffic stop and the factthatthe Defendantstored significantquantitiesofcontrolled substances


                                                   8
Case 0:21-mj-06067-LSS Document 9 Entered on FLSD Docket 02/18/2021 Page 9 of 14




     inthehomehcshartswithhis22-year-o1dson(in additiontoapparently sellingoutofthefamily-
     run Chi-Townrestaurant).Thisfactorthusweighsinfavorofdetention.
           2. The weichtofthe evidence azainstDefendant.

           Theweightoftheevidence againsttheDefendantisstrong.A lthough theD efendantretains

    the presum ption of innocence, the clear and convincing evidence indicates that, after Iaw

    enforcem entconducted controlled purchases ofcontrolled substances from the Defendantover

    severalm onths,the officersfound theDtfendantinpossessionofan array ofcontrollcd substances,

    packaged for distribution,and significant am ounts ofcash,in a duftle bag they observed him

    carrying outof his Residence and into the Vehicle registtrtd in his nam e. He adm itted to law

    enforcem entthatthere wasadditionalcocaine and S'stuff'in his Residence, and a search warrant

    revealedjustthat,inaroom withhisdriver'slicenseandmailaddressedtohim.
           If convicted based on this strong evidence,the Defendantfaces a m andatory m inim um

    sentence of five years' im prisonment, w ith a m axim um of fol'ty years' im prisonment. The

    Governmentestimatesthat,ifconvicted attrial,the Defendant(whom the Governmentasserts
    qualifiesasaidcareeroffender''bascdonhispriorconvictions)wouldfaceanestimatedguideline
    range of210-262 m onths. Again,thisfactorweighs in favorofdetention.

           3. Dtfendant'shistorv.characteristics.and crim inalhistorv.

           Som e ofthe Defendant's history and characteristics m itigate the extentto which he is a

    risk of tlight. A s argued by defense counsel,he has significantfam ily ties to the com m unity,

    including eight children, one of whom testified that she is w illing to take responsibility for

    watching overhim ifreleased on bond. H e has lived in South Florida fora significantam ountof

    tim e and hasnottraveled.M oreover,hedoesnothave ahistory ofnon-appearanceforcourtdates.

           The Defendant's crim inal history,however,w eighs in favor of finding that he poses a


                                                  9
Case 0:21-mj-06067-LSS Document 9 Entered on FLSD Docket 02/18/2021 Page 10 of 14




     dangerto the com m unity. A sdescribed above, the D efendanthassustained fourconvictions for

     m anufacturing ordistributing controlled substances, the m ostrecentofw hich carried a five-year

     sentence. Despite those convictions,and the significant most recent sentence, based on the

     evidence presented,he now facesthe strong possibility ofa fifth such conviction. As described

     above,even without the use or presence of Grearms, these crim es present a danger to the

     com m unity. The fact thatthe Defendant has repeatedly returned undeterred to such behavior
     suggeststhathe thereforecontinuesto posea dangerto thecom m unity. lalso find significantthat

     the Defendanthassustained oneviolation ofprobation and two violationsofhisfederalsupervised

     release,furthersuggesting thatreleasc restrictions do notnecessarily deter him from dangerous

     behavior. Furtherm ore,the findings ofJudge M atthew man from the Defendant's2014 violation

     ofsupervised releaseareatoddswith thepicturethedefensepaintsofan individualwho ispeaceful

     and nota threat. The defense suggested thatthiscontrary behaviorfrom 2014 w aspotentially the

     resultoftheDefendant'sstrugglewithcontrolledsubstanceusehimseltlandtherecordofhis2014
     and 2016 violations certainly supportsthatcontention. H ow ever,the Defendant's struggles with

    controlled substanceuseonly add anotherreasonto suspectht maycontinutdangerousbthavior

    despite release conditions,particularly in lightofthe quantity and range ofcontrolled substances

    allegedly found in hisResidence andV ehicle.N eitherparty presented evidence indicating thatthe

    Defendanthad succum bedto using any ofthecontrolled substancesdescribed inthe Government's

    Com plaint, However,given his own struggles, the Defendant should be acutely aw are of the

    dangerthatthe alleged activity thatled to hisarrestposesto others.

           4. The nature and seriousnessofthe dannerto anv nerson orthe com m unitv thatw ould
               be posed bv Defendant'srelease.

           The nature and seriousness of the dangerposed by the Defendantshould he be released
    com esfrom the risk thathc could engage in narcoticstrafficking activitiessim ilarto those alleged

                                                   10
Case 0:21-mj-06067-LSS Document 9 Entered on FLSD Docket 02/18/2021 Page 11 of 14




     in the Crim inalCom plaint. Again,the factthatthe Defendanthas repeatedly returned to such

     activity follow ing m ultiple priorconvictionsm akesthisrisk very real. M oreover,the factthathe

     is alleged to have stored significantquantities ofcontrolled substances and cash in hishome, in

     addition to allegedly conducting salesoutoftheChi-Tow n restaurant, suggeststhathecould return

     to such activity even if confined to his Residence. Therefore, this factor weighs in favor of

     detention.

                  Conclusion

            A sdescribed above,thenature and seriousnessofthe offense, thew eightofthe evidence,
     som e of the Defendant's history and characteristics, and the nature of the risk posed by the

     Defendantweigh in favoroffinding thattheD efendantisadangerto the com m unity and granting

     the Government'sm otion forpretrialdetention. There isalso a presum ption in thiscasethatthere

     are no conditions or com bination of conditions that would reasonably assure the Defendant's

     appearance orthe safety ofthe comm unity. The Defendantasserts thata bond w hich im poses

     monetary conditions,subjectshim to home confinement,combined with location monitoring,
     prevents him from working atthe Chi--row n location,and relies on the Defendant's daughterand

     ex-w ife to m onitorhim would sufficiently ensure thatthe Defendantw illabide by hisconditions

     and appear in courtas necessary. However,while lfind thatthe proposed conditionspotentially

     m itigate the Defendant's risk ofnon-appearance,lfind thatthey are notsufficientto assure his

     com pliance with hisconditions and assure the safety ofthc com m unity. A sdescribed above,the

     Defendant's crim inalhistory demonstratesa repeated inability to abide by conditions and avoid

     controlled substance offenses, M oreover,keeping the Defendantconfined to his Residence and

     away from the Chi--row n restaurantdoes notsufficiently assure thathe willavoid such activity,

    given thathe stored significantam ountsofcontrolled substances and cash athis Residence aspart


                                                  11
Case 0:21-mj-06067-LSS Document 9 Entered on FLSD Docket 02/18/2021 Page 12 of 14




     of the alleged offense. W hile I credit his daughter's and ex-wife's willingness to assist in

     m onitoring him ,Ido notfind thatsuch assistance willbesufficient,given thattheDefendantIives

     apart from both of them (and given the factthatM s.Pereyra worked atthe very Chi-Town
     restaurantwhere the Defendantwasallegedly conducting controlled substancessales). Again,
     M agistrate Judge M atthewm an's previousfindingsregarding the D efendant'sdeceptive,abusive,

     and intim idating behavior towards his U .S.Probation O fficer w hile on supervised release also

     suggestthatthe Defendantmay be a dangerto sim ilarofficersnow tasked w ith supervising him,

     or at least shakes my faith that he w illabide by the conditions thatare set. G iven allof the

     circum stancesdescribed above,lfind thatdetention iswarranted.

              have also seriously considtred the Defendant's m edical condition, specitscally his

     reported pulm onary em bolism ,his concern abouthis inability to obtain hisprescribed m edication

     while in the Broward County Jail,and his concerns for serious illness (in lightof his heart
     condition) should he contractCOVID-I9. The Defendant's M otion urges thathe should be
     released on bond in orderto allow him tocontinue receiving treatm entfrom thedoctorswhotreated

     him at the hospital and w ho prescribed his current m edication. W hile I take the Defendant's

     m edicalconcernsseriously,there isinsufficientevidence in the record from w hich lcan conclude

     thatthe Defendant'sm edicalcondition - and the alleged inadequacy ofcare from doctors atthe

     Brow ard County Jail- should com pelthe Dcfendant'srelease when othercircum stancesindicate

     he should be detained. The only evidence regarding the Defendant's m edicalcondition and the

     treatm enthe can,orcannot,receive w hile in custody cam e from defense counsel'sprofferofthe

     Defendant'stestim ony. From such proffers and the Defendant's M otion, itwasunclearwhether

     thedoctorsinBrowardCountyJailhave:(a)concludedthattheDefendantdoesnotneedadditional
     medication;(b)determined thatthey cannotobtain medication thathe does actually need;(c)

                                                   12
Case 0:21-mj-06067-LSS Document 9 Entered on FLSD Docket 02/18/2021 Page 13 of 14




     decidedthattheyareunwillingtoseekorobtainadditionalmedication;or(d)simplydonotknow
     w hat additional m edication he requires based on the Defendant's inability to identify the

     m edication. ln orderforthe Courtto determ ine thatthe Defendant's m edicalcondition com pels

     his release,itwould need actualrecord evidence and/orsw orn testim ony from the Defendant's

     treatingphysicians(from thehospitalandfrom thejail)inordertounderstandexactly whatcare
     the Defendantneeds and whatcare is,or is not,available. During the hearing,the Governm ent

     com m itted to im m ediately w orking w ith doctors atthe Brow ard County Jailand defense counsel

     to ensure thatthe Defendantrtceives sufticicntm edicalcare. lfthe Defendantis able to present

     moreconcreteevidencethathe isnotreceiving appropriate care despitethoseefforts, he m ay seek

     furtherrelieffrom theCourt.

     D.     DISPOSITION

            Being fully advised, the Court hereby ORD ERS that the D efendant, Louis Charles

     Younglove,be detained priorto trialand untilthe conclusion thereof.

            The CourtfurtherO RDER S:

                   That the D efendant be com m itted to the custody of the Attorney General for

     confinem entin a correctionsfacility separate,to the extentpracticable, from personsaw aiting or

     serving sentencesorbeing held in custody pending appeal;

            2.     Thatthe Defendantbeafforded reasonableopportunity forprivateconsultation w ith

     counscl;and

                   That,on orderofa courtofthe U nited States oron requestofan attorney forthe

     Governm ent,the person in charge ofthe corrections facility in which the defendantis contlned

     deliverthe Defendantto a United States m arshalforthe purpose ofan appearance in connection

     with acourtproceeding.


                                                   13
Case 0:21-mj-06067-LSS Document 9 Entered on FLSD Docket 02/18/2021 Page 14 of 14




            DON E AN D ORDERED atFortLauderdale,Floridathis 18th day ofFebruary 2021.



                                                   ared M .Strauss
                                                  United StatcsM agistratcJudge
     Copiesto:

     CounselofRecord
     United StatesM arshal
     United StatesPretrialServices




                                             14
